DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 9, and 16 is the inclusion of limitations “based at least in part on the receiving the call from the electronic message application, performing a lookup in a content item index based at least in part on the content item search criteria specified in the call; wherein the content item index indexes a set of content items based at least in part on metadata about the set of content items; wherein the set of content items indexed in the content item index are under management of the online content management system; wherein the content item index facilitates looking up content items in the set of content items indexed in the content item index based at least in part on the metadata by which the set of content items are indexed in the content item index; based at least in part on the performing the lookup, identifying one or more content items, of the set of content items, that satisfy the content item search criteria; and based at least in part on the identifying the one or more content items that satisfy the content item search criteria, providing a suggestion for at least one content item, of the one or more content items that satisfy the content item search criteria, to attach to an electronic message currently being composed, the electronic message currently being composed using the electronic messaging application”, which are not found in the cited prior art.  The closest prior art in this case is Zhang (US 2012/0203733 A1), which teaches a Personal Cloud Engine (iCIoud) collects information relevant to a user from various data sources including personal email accounts, social network accounts, online vendors, on-line services for store and share photos and videos and on-line bank accounts. Collected data are classified, indexed, tagged and stored in a persistent data storage device. Web interface such as HTTP is provides for access data by a client, which can be web browser running on a computing device or a client application running on a smart phone. By gathering all the data, iCIoud maintains a secondary copy of all valuable personal data and effectively prevents data loss. iCIoud can also utilize the data and extract intrinsic value from the data stored by data mining and analytic tools.
Claims 2-8, 10-15, and 17-20 depend from claims 1, 9, and 16 and are allowable for the same reasons as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161